DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. Claims 1, 5, and 6 have been amended, and Claim 7 has been newly added. 
Specification
The amendment filed 02/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “as can be seen in Fig. 3A and Fig. 3B, the projections 14A are randomly arranged on the outer surface of the slip suppressing layer 14,” as recited in amended paragraph [0032]. It is not clear from Figs. 3A and 3B that the projections are truly randomly arranged on the outer surface of the slip suppressing layer. To be truly random, the projections must be arranged without definite aim, reason or pattern (Adj. Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com), and the support for the lack of definite aim, reason, or pattern of the projections is not sufficiently provided in Figs. 3A and 3B.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “the projections are randomly arranged on the outer surface of the outermost layer,” which is considered new matter. Amended paragraph [0032] of the written specification does provide support for this limitation, however this amendment is objected to as bringing new matter into the disclosure (see objection above). Further, there is not sufficient support for this limitation in Figs. 3A and 3B, as these Figs. do not show the lack of definite aim, reason, or pattern of the projections that would allow them to be considered as “random.”
Claim 7 depends from Claim 5 and is likewise rejected.
Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 states that “the projections are randomly arranged on the outer surface of the outermost layer and an occupancy ratio of the projections on the outer surface of the outermost layer is 60% or more and 60% or less” without providing any supporting structural components to achieve the result. Further, the disclosure lacks support connecting the arrangement of the projections to the occupancy ratio of the projections. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how ensure the particles are randomly arranged while also arriving at the claimed occupancy ratio. The breadth of the claims is large simply because a result is claimed instead of any particular structural configuration. Due to this, there are an infinite number of arrangements of cellulose particles (having various dimensions and parts by mass for example) that could be used to form the projections randomly while having the desired occupancy ratio. Additionally, the claimed results are not attributed to any particular structure of the cellulose particles. One having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what cellulose particles to use, and as to how the projections formed by the cellulose particles can be arranged randomly while also achieving the claimed occupancy ratio. Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include a method of achieving a random distribution of projections also having a particular occupancy ratio without undue experimentation due to the broad nature of the claims. As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure of the cellulose particles are required to form the projections and how the projections can be truly randomly arranged (i.e. without definite reason, aim or pattern) while also ensuring that the claimed occupancy ratio is achieved, one could not make or use the invention without undue experimentation. Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of randomly arranged projections having an occupancy ratio on the outer surface of the outermost layer of 30% or more and 60% or less and thus the invention is not enabled.
Claim 7 depends from Claim 5 and is likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akimori (JP 2018016898 A) in view of Taylor et al. (US 9061453 B2).
Regarding Claim 1, Akimori teaches a glove comprising: a glove body (11) configured to cover a hand of a wearer; and a cuff continuous (see annotated Fig.) with the glove body (annotated fig. 4 shows the cuff being continuous with the glove body (11)), wherein the glove body (11) comprises a fiber layer (12); a resin layer (16) covering an outer surface of the fiber layer (paragraph [0029], “the glove 11 is obtained by dipping a fiber original hand 12 into a latex containing no cellulose fiber (B) and pulling it up,” wherein dipping the fiber layer into a rubber solution forms the resin layer); and an outermost layer including cellulose particles and arranged to cover an outer surface of the resin layer of the glove body to constitute an outer surface of the glove, (paragraph [0029], "after forming the rubber composition layer (16) containing no cellulose fiber (B) , it can be manufactured by further dipping the rubber composition layer 16 in a latex 15 in which a rubber (A) and a cellulose fiber (B) are dispersed," wherein dipping the glove body into the rubber and cellulose forms the outermost layer of the glove body), and the cellulose particles comprise fibrous particles having a ratio L/D of 2.0 or more and 6.3 or less, where D represents a width of each of the fibrous particles and L represents a length of each of the fibrous particles (paragraph [0016] discloses “cellulose fiber (B) having an average fiber diameter of 2 to 1000 nm and an average fiber length of 0.1-1000 µm,” wherein a fiber length and fiber diameter can be chosen such that the cellulose particles have the claimed ratio L/D, for example wherein the average fiber diameter is 1000 nm and the average fiber length is 3 µm resulting in a ratio L/D of 3.0, or for example wherein the average fiber diameter is 500 nm and the average fiber length is 2 µm resulting in a ratio L/D of 4.0), and the cuff comprises a fiber layer (12) having an outer surface (Annotated fig. 1 shows the cuff having a fiber layer with an outer surface that is continuous with the fiber layer of the glove body).
Akimori does not teach wherein at least some of the cellulose particles are at least partially exposed from the outer surface of the glove, and wherein the cuff comprises at least one resin layer covering an outer surface of the fiber layer of the cuff.
Attention is drawn to Taylor et al., which teaches an analogous article of apparel. Taylor et al. teaches a glove comprising: a glove body (28) configured to cover a hand of a wearer; and a cuff (see annotated Fig.) continuous with the glove body (28) (annotated fig. 1 shows the cuff being continuous with the glove body), wherein the glove body comprises a fiber layer (29a), an outermost layer (29b) covering an outer surface of the fiber layer (Fig. 1 shows the outermost layer (29b) covering the fiber layer (29a)) including cellulose particles (Col. 8 II. 6-8 discloses "first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam," wherein the cotton flock is cellulose particles) and constituting an outer surface of the glove (Col. 9 II. 6-9, "if only a first layer 29b of a polymeric material is required, the method of producing a garment 28 or garment material 29 may omit steps 124 to 248") at least some of the cellulose particles are at least partially exposed from the outer surface (Col. 7 II. 53-56, "when the excess, uncoagulated foam 38 is removed some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b, and some of the exposed flock will be exposed at the outer surface but will not protrude beyond it."), and the cuff comprises a fiber layer (29a) and at least one resin layer (29b) covering an outer surface of the fiber layer of the cuff (Fig. 1 shows the fiber layer of the cuff being continuous with the fiber layer of the glove body, and both having an outer surface covered with resin layer (29b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Taylor et al. such that at least some of the cellulose particles are exposed from the outer surface of the glove so that the cellulose particles can wick moisture from the outer surface of the glove to improve grip (col. 8 ll. 66-67 discloses that the exposed flock is capable of absorbing, “flock that is exposed at the outer surface of the underlying layer 29b but does not extend beyond it absorbs polymeric material”) and such that the cuff comprises at least one resin layer covering an outer surface of the fiber layer of the cuff so the entire glove has some protection afforded by the resin layer.
Regarding Claim 2, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejections above. Akimori further teaches wherein the cellulose particles have an average particle size of 10 µm or more and 45 µm or less (paragraph [0016], “cellulose fiber (B) having… an average fiber length of 0.1-1000 µm”); Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding Claim 3, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejections above. Akimori further teaches wherein the cellulose particles includes 18 parts or more and 56 parts or less by mass of based on 100 parts by mass of the total amount of the resin and additive other than the cellulose particles (paragraph [0020] discloses “The content of the cellulose fiber (B) in the rubber composition is 0.05 to 35 parts by mass per 100 parts by mass of the rubber (A),” wherein the other additives are disclosed in paragraph [0022], "the rubber composition may contain various additives"). Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding Claim 4, Akimori teaches all of the limitations of the glove of Claim 2, as discussed in the rejections above. Akimori further teaches wherein the cellulose particles includes 18 parts or more and 56 parts or less by mass of based on 100 parts by mass of the total amount of the resin and additive other than the cellulose particles (paragraph [0020] discloses “The content of the cellulose fiber (B) in the rubber composition is 0.05 to 35 parts by mass per 100 parts by mass of the rubber (A),” wherein the other additives are disclosed in paragraph [0022], "the rubber composition may contain various additives"). Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).

    PNG
    media_image1.png
    329
    366
    media_image1.png
    Greyscale

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akimori (JP 2018016898 A) in view of Taylor et al. (US 9061453 B2) as applied to claim 1 above, and further in view of JP WO2015022819 (referred to herein as '819).
Regarding Claim 5, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejection above. 
Akimori does not teach wherein the outermost layer comprises projections each formed by the cellulose particles that gather in the outermost layer and rise outward from the outer surface of the outermost layer, the projections are randomly arranged on the outer surface of the outermost layer, and an occupancy ratio of the projections on the outer surface of the outermost layer is 30% or more and 60% or less.
Attention is drawn to Taylor et al., which teaches an analogous article of apparel. Taylor et al. teaches a glove comprising: a glove body (28) configured to cover a hand of a wearer; and a cuff (see annotated Fig.) continuous with the glove body (28) (annotated fig. 1 shows the cuff being continuous with the glove body), wherein the glove body comprises a fiber layer (29a), an outermost layer (29b) covering an outer surface of the fiber layer (Fig. 1 shows the outermost layer (29b) covering the fiber layer (29a)) including cellulose particles (Col. 8 II. 6-8 discloses "first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam," wherein the cotton flock is cellulose particles) and constituting an outer surface of the glove (Col. 9 II. 6-9, "if only a first layer 29b of a polymeric material is required, the method of producing a garment 28 or garment material 29 may omit steps 124 to 248") at least some of the cellulose particles are at least partially exposed from the outer surface (Col. 7 II. 53-56, "when the excess, uncoagulated foam 38 is removed some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b, and some of the exposed flock will be exposed at the outer surface but will not protrude beyond it."), and the cuff comprises a fiber layer (29a) and at least one resin layer (29b) covering an outer surface of the fiber layer of the cuff (Fig. 1 shows the fiber layer of the cuff being continuous with the fiber layer of the glove body, and both having an outer surface covered with resin layer (29b). Taylor et al. further teaches wherein the outermost layer (19b) comprises projections each formed by the cellulose particles that gather in the outermost layer and rise outward from the outer surface of the outermost layer, the projections are arranged randomly on the outer surface of the outermost layer (col. 7 ll. 52-56, “flock is suspended throughout the foam 38 applied to the substrate, so when the excess, uncoagulated foam 38 is removed, some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b,” wherein as the flock is suspended through the foam and exposed to form projections that rise outwards from the outer surface due to the uncoagulated foam being removed, the projections are obviously randomly arranged).
Attention is drawn to '819 which teaches a glove. '819 teaches a glove comprising a glove body (1) configured to cover the hand of a wearer, wherein the outermost layer (2) comprises projections (3) that rise outward from the outer surface of the outermost layer, and an occupancy ratio of the projections on the outer surface of the outermost layer is 30% or more and 80% or less. Examiner notes that the prior art range of 30-80% fully encompasses the claimed range of 30%-60% as recited in Claim 5. As the extent of the overlap is high, the variables are predictable (i.e. the occupancy ratio is a predictable value), and as the criticality of the claimed range relative to the prior art has not been established, it is the Examiner's position that the range is taught with sufficient specificity by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the occupancy ratio of Taylor et al. to be low enough to avoid wearing down of the glove and high enough to obtain sufficient moisture permeability (see '819, third paragraph under "Porous layer" heading).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Taylor et al. and ‘819 such that the cellulose particles that gather in the outermost layer and rise outward from the outer surface of the outermost layer, the projections are randomly arranged on the outer surface of the outermost layer, and an occupancy ratio of the projections on the outer surface of the outermost layer is 30% or more and 60% or less so that the wearability and moisture permeability of the gloves is maintained (‘819, third paragraph under “Porous layer” heading, “When the occupation ratio of the convex part 3 exceeds the upper limit, the antiskid gloves may be easily worn. On the other hand, the moisture permeability which was excellent in the said anti-skid glove can be exhibited by making the occupation rate of the said convex part 3 more than the said minimum”; Taylor et al. col. 8 ll. 9-12, “the flock in the first layer 19b of fibrous polymeric material serves to prevent fibres from the yarn of the substrate 19a extending through the first layer 29b”).
Further in support of this conclusion of obviousness, it should be noted that occupancy ratio is a results effective variable. As discussed by '819 the occupancy ratio must be high enough to maintain good wear resistance but also low enough to allow for good moisture permeability (see '819, third paragraph under "Porous layer" heading). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the invention of the instant application with an occupancy ratio of 30%-60% since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In the present invention, one would have been motivated to optimize the occupancy ratio. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed occupancy ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize the occupancy ratio motivated by the desire to create a suitably durable glove.
Regarding Claim 7, modified Akimori teaches all of the limitations of the glove of Claim 5, as discussed in the rejections above. 
Akimori does not teach wherein the outermost layer has a thickness of 0.01 mm or more and 0.1 mm or less.
Attention is drawn to Taylor et al., which teaches an analogous article of apparel. Taylor et al. teaches a glove comprising: a glove body (28) configured to cover a hand of a wearer; and a cuff (see annotated Fig.) continuous with the glove body (28) (annotated fig. 1 shows the cuff being continuous with the glove body), wherein the glove body comprises a fiber layer (29a), an outermost layer (29b) covering an outer surface of the fiber layer (Fig. 1 shows the outermost layer (29b) covering the fiber layer (29a)) including cellulose particles (Col. 8 II. 6-8 discloses "first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam," wherein the cotton flock is cellulose particles) and constituting an outer surface of the glove (Col. 9 II. 6-9, "if only a first layer 29b of a polymeric material is required, the method of producing a garment 28 or garment material 29 may omit steps 124 to 248") at least some of the cellulose particles are at least partially exposed from the outer surface (Col. 7 II. 53-56, "when the excess, uncoagulated foam 38 is removed some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b, and some of the exposed flock will be exposed at the outer surface but will not protrude beyond it."), and the cuff comprises a fiber layer (29a) and at least one resin layer (29b) covering an outer surface of the fiber layer of the cuff (Fig. 1 shows the fiber layer of the cuff being continuous with the fiber layer of the glove body, and both having an outer surface covered with resin layer (29b), and wherein the outermost layer (29b) comprises projections each formed by the cellulose particles that gather in the outermost layer and rise outward from the outer surface of the outermost layer, the projections are arranged randomly on the outer surface of the outermost layer (col. 7 ll. 52-56, “flock is suspended throughout the foam 38 applied to the substrate, so when the excess, uncoagulated foam 38 is removed, some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b,” wherein as the flock is suspended through the foam and exposed to form projections that rise outwards from the outer surface due to the uncoagulated foam being removed, the projections are obviously randomly arranged). Taylor et al. further teaches wherein the outermost layer (29b) has a thickness of 0.01 mm or more and 0.1 mm or less (col. 8 ll. 6-8, “the first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam 38 has a thickness in the range of 0.1 mm-0.3mm,” and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP § 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Taylor et al. such that the outermost layer has a thickness of 0.01 mm or more and 0.1 mm or less so that the fiber body of the glove is sufficiently covered and made liquid proof, while maintaining thinness of the overall glove (col. 8 ll. 29-31, “this reduces the thickness of the polymeric layer, or layers, that are needed to fully cover the fibres and produce a good liquid proof material”), especially as Akimori is silent with respect to the thickness of the outermost layer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akimori (JP 2018016898 A) in view of Taylor et al. (US 9061453 B2) as applied to claim 1 above, and further in view of Matsunobu et al. (US 2010/0107304 A1).
Regarding Claim 6, Akimori teaches all the limitations of the glove of Claim 1, as discussed in the rejections above.  
Akimori does not teach wherein the resin layer of the glove body comprises a non-porous resin layer.
Attention is drawn to Matsunobu et al., which teaches an analogous article of apparel. Matsunobu et al. teaches a glove comprising: a glove body configured to cover a hand of a wearer (paragraph [0079], “Fig. 1 is an enlarged explanatory view showing a portion of gloves”), wherein the glove body comprises a fiber layer (1); a resin layer (2) covering an outer surface of the fiber layer (paragraph [0085], “the resin film 2 which is made of the first NBR compounding liquid and constitutes a penetration preventing film is  formed on a surface of the glove substrate 1”); and an outermost layer (3) arranged to cover an outer surface of the resin layer to constitute an outer surface of the glove (paragraph [0086], “resin film 3 (see Fig. 1, sodium chloride particle being omitted from the drawing) containing air bubbles into which a part or the whole of the respective sodium chloride particles bites is formed on the resin film 2”; Fig. 1 shows the outer layer (3) on the outer surface of the resin layer (2)). Matsunobu et al. further teaches wherein the resin layer of the glove body comprises a non- porous resin layer (paragraph [0085], “the resin film which is made of the first NBR compounding liquid and constitutes a penetration preventing film,” wherein if a resin film is penetration preventing it is obviously non-porous).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Matsunobu et al. such that the resin layer is non-porous so that the wearer’s hand stays dry when the glove comes into contact with liquid (paragraph [0064], “When a user handles a liquid such as water or oil with gloves, due to the porosity of the resin film containing air bubbles, there exists a possibility that the liquid penetrates the resin film and reaches a hand side. For preventing such a phenomenon, it is preferable to form a resin film containing no air bubbles on a lower side of the resin film containing air bubbles. Here, resin film containing no air bubbles functions as a penetration preventing film which prevents the penetration of liquid”). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claim 1, Applicant submits that neither Akimori or Taylor et al. teach a cuff continuous with the glove body and the cuff comprising a fiber layer and at least one resin layer covering an outer surface of the fiber layer. Examiner disagrees, and submits that both Akimori and Taylor et al. teach the glove having a cuff continuous with the fiber layer of the glove body (see annotated figs. above). Examiner agrees that Akimori does not explicitly teach a resin layer covering the outer surface of the fiber layer, however submits that Taylor et al. does teach this limitation, therefore modification of Akimori would have been obvious, as set forth above. Examiner further notes that while Akimori does not explicitly show a resin layer covering the fiber layer of the cuff, Akimori is silent in regards to the bounds of the resin layer, as pg. 4, third paragraph of the provided translation discloses “at least a part of the textile stock is covered with vulcanized rubber,” wherein at least part can include the cuff of the glove.
Regarding the 35 U.S.C. 103 rejection of Claim 5 in view of Akimori, Tayler et al. and WO reference ‘819, Applicant submits that WO ‘819 does not teach the projections being randomly arranged on the outermost surface of the glove body, as the projections of ‘819 are embossed in a pattern onto the outer surface of the glove. Examiner agrees that WO ’819 does not teach the projections being randomly arranged, however Examiner submits that WO ’819 is only being relied upon for the teaching of projections having the occupancy ratio as claimed, not for the random arrangements of the projections (see rejection above). Further, WO ‘819 does not teach away from the random projections, as the reference does not actively “criticize, discredit, or otherwise discourage” this claimed limitation (see MPEP § 2141.02).
Regarding newly added Claim 7, Applicant submits that as WO ‘819 teaches the thickness of the outermost layer being at least 0.2 mm, which is contrary to the newly added claim language. Examiner agrees that WO ‘819 teaches an outermost layer having a thickness greater than the thickness claimed, however WO ‘819 is not relied on for the teaching of this limitation (see rejection above). Further, WO ‘819 does not teach away from the thickness of the outermost layer being 0.01 mm- 0.1 mm, as the reference does not actively “criticize, discredit, or otherwise discourage” this claimed limitation, and further does not relate thickness and occupancy ratios of the outermost layers (see MPEP § 2141.02).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732